         Case 3:16-cv-01345-AWT Document 256 Filed 02/27/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 JOSEPH VELLALI et al.,

 Plaintiffs,                                            No. 3:16-cv-01345-AWT

 v.
                                                        Hon. Alvin W. Thompson
 YALE UNIVERSITY et al.,

 Defendants.


  REPLY MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
  ADDITIONAL TESTIMONY FROM DEFENDANTS’ EXPERT GLENN POEHLER

        The Court should compel Defendants’ purported expert, Glenn Poehler, to answer the

questions he refused to answer based on the “confidentiality” of his prior client engagements.

Defendants do not identify any (i) confidentiality agreement that prohibits Poehler from

answering these questions or (ii) evidence of harm that he would suffer as a result of disclosing

this allegedly confidential information. Rather, Defendants misrepresent the record in three

ways to argue that Plaintiffs need no further testimony from Poehler:

        First, Defendants incorrectly claim that Poehler did not rely upon his experience with the

                                               and                                 plans in

forming his opinions.




        Second, Defendants, remarkably, claim that Poehler did not refuse to answer questions



                               However, Defendant do not even cite, let alone address, the

portions of Poehler’s testimony
                                                1
Case 3:16-cv-01345-AWT Document 256 Filed 02/27/20 Page 2 of 8
         Case 3:16-cv-01345-AWT Document 256 Filed 02/27/20 Page 3 of 8



                                                     Poehler also specifically



                            Poehler Report ¶¶ 3, 65, attached hereto as Exhibit 1.

       Defendants also erroneously assert that Poehler only



Doc. 249 at 3. Contrary to Defendants’ representations,

                                                 Compare Doc. 249 at 3



        (emphasis added) with Doc. 237-3, Minnich Report ¶ 105




                                             (emphasis added).




             Doc. 237-4, Poehler Report ¶ 108. Plaintiffs are entitled to examine Poehler

regarding his recollection. If Poehler has no recollection of his clients’ pricing, as he now

claims, his opinions related to reasonable fees are inadmissible ipse dixit.

II.    Poehler Refused to Answer Questioning Based on Claims of Confidentiality

       Defendants wrongly assert that “Poehler has answered Plaintiffs’ questions to the best of

his present recollection” and

                            Doc. 249 at 9. Defendants do not cite, let alone address, the portions




                                                 3
         Case 3:16-cv-01345-AWT Document 256 Filed 02/27/20 Page 4 of 8



of Poehler’s transcript where he expressly refused to answer questions based on confidentiality

of client information. For instance, Poehler explicitly testified as follows:




Doc. 237-4, Poehler Dep. at 262:4‒8 (emphasis added). Poehler also refused to testify




                         Id. at 108:4‒20.

       Ignoring these clear invocations of confidentiality as a basis for refusing to answer

questions, Defendants now claim that Poehler really meant

                                                                                    Doc. 249 at 7‒

8. However, Plaintiffs raised this issue, citing the above testimony, with Defendants on

December 13, 2019, Doc. 220-5 at 3, and Poehler did not in his errata, signed December 24,

2019 and served January 3, 2020, change his answer                          Poehler Dep. Errata,

attached hereto as Exhibit 2. Moreover, Defendants’ interpretation of Poehler’s testimony is

wholly inconsistent with the statements

                      Doc. 237-4, Poehler Report ¶ 108



III.   Plaintiffs Are Entitled to Obtain Answers from Poehler to the Questions He Refused
       to Answer

       Defendants are incorrect that Poehler’s claim that he does not recall any information

                                       supports denying Plaintiffs’ motion. Doc. 249 at 13‒14.

Federal Rule of Civil Procedure 26(b)(4)(A) provides that “[a] party may depose any person who

                                                  4
           Case 3:16-cv-01345-AWT Document 256 Filed 02/27/20 Page 5 of 8



has been identified as an expert whose opinions may be presented at trial.” Defendants present

no authority to support their proposition that Plaintiffs are not entitled to depose Poehler



                               Subjecting Poehler to adverse questioning is particularly important

here, moreover, because his declaration is fundamentally inconsistent with statements in both his

report and deposition that                                              See supra at 2‒3.

        These inconsistencies are not isolated events. Poehler repeatedly testified that both his

actual practices and accepted industry practices were contrary to what he opined was a prudent

course of action by Yale in his report. For example, Poehler opined that



                                   Ex. 1, Poehler Report ¶¶ 185‒86. However, Poehler admitted in

his deposition that,




                             Poehler Dep at 279:6‒280:16, attached as Exhibit 3. Poehler also

admitted

                                    Id. at 283:10‒284:6.

        Similarly, Poehler opined in his report that Yale’s

                                                   Ex. 1, Poehler Report ¶¶ 188‒99. However,

Poehler testified that,




                                     Ex. 3, Poehler Dep. 233:16‒235:15. Moreover, Poehler has a



                                                   5
Case 3:16-cv-01345-AWT Document 256 Filed 02/27/20 Page 6 of 8
       Case 3:16-cv-01345-AWT Document 256 Filed 02/27/20 Page 7 of 8



Dated: February 27, 2020             Respectfully submitted,

                                     /s/     Andrew D. Schlichter
                                     SCHLICHTER BOGARD & DENTON LLP
                                     Jerome J. Schlichter (phv01476)
                                     Heather Lea, (phv08416)
                                     Andrew D. Schlichter (phv09955)
                                     Sean E. Soyars (phv08419)
                                     Joel D. Rohlf (phv09849)
                                     Alexander L. Braitberg (phv09929)
                                     100 South Fourth Street, Suite 1200
                                     St. Louis, Missouri 63102
                                     (314) 621-6115, (314) 621-7151 (fax)
                                     jschlichter@uselaws.com
                                     hlea@uselaws.com
                                     aschlichter@uselaws.com
                                     ssoyars@uselaws.com
                                     jrohlf@uselaws.com
                                     abraitberg@uselaws.com

                                     Ari J. Hoffman (ct22516)
                                     Cohen and Wolf, P.C.
                                     1115 Broad Street
                                     Bridgeport, CT 06604
                                     Telephone: (203) 368-0211
                                     Facsimile: (203) 337-5505
                                     arihoffman@cohenandwolf.com

                                     Attorneys for Plaintiffs




                                     7
        Case 3:16-cv-01345-AWT Document 256 Filed 02/27/20 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I certify that on February 27, 2020, a copy of foregoing was filed electronically using the
Court’s CM/ECF system, which will provide notice of the filing to all counsel of record.


                                                     By: /s/ Andrew D. Schlichter




                                                8
